MacLean, J. (dissenting).
The sheriff rightly had judgment, in my opinion, because of failure to' make out the case of the plaintiff who, among other things, did not prove himself to have been at the time of the levy a householder, a term which, “ as used in the statute has a very well-defined meaning, and imports the master or head of a family who reside together and constitute a household.” Chamberlain v. Harrow, 46 Hun, 48, 51.
Judgment reversed and new trial ordered, with costs to appellant to abide event.